Citation Nr: 0003251	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-43 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE


Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from September 1993.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1994 and later RO rating decisions that 
granted service connection for PTSD and assigned a 30 percent 
evaluation for this disorder, effective from September 1993.

REMAND

A review of the record shows that a September 1997 RO rating 
decision denied an increased evaluation for PTSD (rated 
30 percent) after reviewing the report of the veteran's VA 
psychiatric examination in August 1997.  The veteran was not 
sent a supplemental statement of the case after this action 
as required by the regulatory provisions with regard to his 
appeal.  38 C.F.R. § 19.31 (1999).

Reports of the veteran's VA psychiatric examinations in April 
1995 and August 1997 show GAF's (global assessment of 
functioning) of 34 and 40, respectively.  The record does not 
show that he has had a psychiatric examination since August 
1997.  The duty to assist the veteran in the development of 
evidence with regard to his claim includes providing him with 
a thorough and contemporaneous psychiatric examination that 
takes into account prior medical evaluations and treatment.  
Weggenman v. Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  All indicated 
studies should be obtained and all 
clinical findings reported in detail.  
The examiner should provide a current 
GAF.  If there are mental disorders in 
addition to the PTSD, these should be 
identified and the examiner should 
provide an opinion as to the GAF that 
would be assigned if the PTSD was the 
only mental disorder present.  If this is 
not possible, the examiner should attempt 
to describe the severity of the PTSD 
alone, without consideration of the other 
psychological factors affecting the 
veteran's social and industrial 
functioning.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the report.
2.  After the above development, the RO 
should review the claim for a higher 
rating for PTSD, initially assigned a 
30 percent evaluation, effective from 
September 1993.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him.

The veteran should be afforded an opportunity to respond to 
the supplemental statement of the case before the file is 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on these matters.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


